DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 and 23-26 have been examined in this application.  Claims 21 and 22 have been canceled.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the incompressible fluid" in 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes that this claim should be dependent on claim 25 instead of claim 24, and will be interpreting the claim as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 15-20 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 4,856,732 to Eickmann.

Regarding claim 1, Eickmann discloses a hydraulic propulsion system (column 2, lines 4-5 disclose “This invention relates to hydraulically driven airborne vehicles”), comprising:
One or more input interfaces configured to receive mechanical power from a power source (column 13, lines 43-45 disclose “The power supply source consists of a power plant 11, which drives a hydraulic power supply pump means 12”);
Four or more variable displacement pumps coupled to the one or more input interfaces (column 38, lines 30-33 disclose “Four four-flow pumps are provide with propellers driven by hydraulic motors, each having two rotors, as described hereinbefore”) adaptable to generate a controlled variable quantity of fluid to be pumped out of each of the variable displacement pumps in response to a control input from a corresponding control interface (column 55, lines 61-65 disclose “The arrangement including this Figure as pump means is therefore able to divide the power into desired power portions of rates of power at will.  The latter may be done by the incorporation of respective control means 99, 143 of FIG. 45”); and
Four or more positive displacement motors each fluidly coupled to a corresponding variable displacement pump and configured to receive the pumped fluid (column 38, lines 13-15 disclose “The four fluid flows of the one four-flow pump drive the motors in inner shrouds 260 to 263 and are correspondingly connected through pressure fluid lines”), wherein each motor is configured to be mechanically coupled to one or more aerodynamic rotors of a multi-rotor vertical take-off and landing aircraft to control thrust and attitude (column 34, lines 26-33 disclose “The hydraulic motors with the propellers are mounted within the shrouds and each produce an air jet.  These jets may be oriented with the air of the shrouds in all directions, in particular, forwardly, backwardly or downwardly, so that the vehicle may move up vertically, touch down vertically, move forward or backward, or brake its movement in the air”).  

Regarding claim 2 (dependent on claim 1)¸ Eickmann discloses the power source is one or more internal combustion engines.  Column 36, lines 48-50 disclose “The driving system comprises driving engines 13 and 14, such as internal combustion engines”.

Regarding claim 4 (dependent on claim 1), Eickmann discloses the power source being one or more turbine engines.  Column 36, lines 48-50 disclose “The driving system comprises driving engines 13 and 14, such as internal combustion engines, gas turbines, or the like”.

Regarding claim 5 (dependent on claim 1)¸ Eickmann discloses the positive displacement motors are fixed displacement motors.  The abstract discloses “One pair of the flows has fixed delivery and equal flow quantities per revolution of the pump”.   

Regarding claim 6 (dependent on claim 1), Eickmann discloses the positive displacement motors are variable displacement motors adapted to further change the rotor speed for the corresponding pump fluid flow (the abstract discloses “the other pair has variable flow-rates”) and wherein the motor displacement is controlled by a motor displacement control device which is one of an electro-hydraulic displacement control device, mechanical displacement control device, electro-mechanical displacement control device, and a combination thereof (column 13, lines 52-54 disclose “The common controller 13 thereby defines the control of the rate of flow of fluid out of two of the delivery ports of the pump 12”).

Regarding claim 7 (dependent on claim 1), Eickmann discloses the quantity of fluid to be pumped out of each of the variable displacement pumps is controlled by a pump displacement control device which is one of an electro-hydraulic displacement control device, mechanical displacement control device, electro-mechanical displacement control device, and a combination thereof.  Column 14, lines 48-51 disclose “Controller 13 is used to increase or decrease the rate of flow of fluid in outlets 91 and 92 and thereby to increase or decrease the rotary velocities of one of the propeller pairs”.  

Regarding claim 8 (dependent on claim 1), Eickmann discloses the control input is provided from one of a flight control computer, a pilot, and a combination thereof.  Column 16, line 66 to column 17, line 8 discusses the fact that a trained and experienced pilot would be able to do a suitable job but that the invention further provides an automatic control.    

Regarding claim 9 (dependent on claim 1), Eickmann discloses a flight control computer coupled to each of the variable displacement pumps and configured to control the quantity of fluid to be pumped from each.  Column 13, lines 48-52 disclose “the pump of FIGS. 8 and 9, represented by referential tial 12 in FIG. 1, has a control means 13, which controls the eccentricity adjustment of the common actuator 99 of FIGS. 8 and 9 as well as 98 of FIGS. 8 and 9”.  

Regarding claim 15 (dependent on claim 7), Eickmann discloses a charge pump adapted to provide power for the pump displacement control device.  Column 49, lines 13-20 disclose “Respective return lines 14 and 13 connect motors 6 and 7 to fluid flow producing means 1, which may withdraw fluid from tank or reservoir 15 through line 16 and which is preferably provided with a fluid flow adjusting means 3 effective to control the displacement value of the displacement chambers therein in proportion to each other”.  

Regarding claim 16 (dependent on claim 1), Eickmann discloses a fluid cooling device adapted to cool fluid used therein.  Column 5, lines 13-15 disclose “The return lines 269 may return the return flow of fluids directly or indirectly into the tank 268, or via cooling means into the tank 268”.  

Regarding claims 17 (dependent on claim 1), Eickmann discloses the variable displacement pumps are coupled to each other in series manner.  Column 7, lines 5-7 disclose “vehicles having hydraulically driven propellers and a hydraulic system provide either a series-connection of several hydraulic motors in a single fluid flow or a parallel connection of several hydraulic motors connected in individual fluid-flows entirely separated from each other”.  

Regarding claim 18 (dependent on claim 1), Eickmann discloses the variable displacement pumps are coupled in pairs in a series manner, and each pair is coupled to at least one other pair in a parallel manner.  Column 7, lines 5-7 disclose “vehicles having hydraulically driven propellers and a hydraulic system provide either a series-connection of several hydraulic motors in a single fluid flow or a parallel connection of several hydraulic motors connected in individual fluid-flows entirely separated from each other”, which suggests displacement pumps coupled in a series manner, and column 36, lines 61-67 disclose “tanks 24 and 25 are provided for the hydraulic fluid.  Advantageously, one tank of hydraulic fluid is provided for at most one or two hydraulic circuits, so that in case of failure of one of the tanks or rupture of one of the lines, only one circuit is interrupted and the other circuit or circuits can still be supplied from their associated fluid tanks”, which means that the circuits for tanks 24 and 25, and their associated displacements pumps are coupled in a parallel manner.

Regarding claim 19 (dependent on claim 18), Eickmann discloses each pair is coupled to a dedicated power source (engines 13 and 14).  

Regarding claim 20 (dependent on claim 18), Eickmann discloses each pair being coupled to the one or more input interfaces (to engines 13 and 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,856,732 to Eickmann in view of US Patent Application 2018/0215462 by Fenny.

Regarding claim 3 (dependent on claim 1), Eickmann does not disclose the power source being one or more electric motors.  However, this limitation is taught by Fenny.  Fenny discloses a hydraulic propulsion system 10 driven by a plurality of electric motors 132.  It would be obvious to a person having ordinary skill in the art to modify Eickmann using the teachings from Fenny to use known types of propulsion power sources for aircraft. 

Claims 10-14 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,856,732 to Eickmann in view of US Patent Number 4,399,886 to Pollman.

Regarding claim 10 (dependent on claim 9), Eickmann does not disclose receiving a signal corresponding to the speed of each motor and to provide the speed information as speed feedback signals to the flight control computer.  However, this limitation is taught by Pollman.  Column 4, lines 54-56 disclose a speed signal generator 27 which monitors motor speed, and lines 57 to column 5, line 4 describes the feedback signals sent to signal conditional 28.  It would be obvious to a person having ordinary skill in the art to modify Eickmann using the teachings from Pollman in order to monitor the operation of the motors in order to detect errors.  

Regarding claim 11 (dependent on claim 10), Pollman further teaches a closed-loop control arrangement using the speed feedback signals (see column 4, line 54 to column 5, line 4).  

Regarding claim 12 (dependent on claim 10), Pollman further teaches receiving a signal corresponding to the displacement of each positive displacement motors and to provide the displacement information as displacement feedback signals to the flight control computer.  Column 4, lines 61-65 disclose “The conditioned signal is delivered to a displacement control 29 which controls the application of the signal to a displacement actuator 30 for the variable displacement motor and which receives a displacement feedback signal from the motor 17”.

Regarding claim 13 (dependent on claim 12), Pollman further teaches a closed-loop control arrangement using the displacement feedback signals (see column 4, line 61 to column 5, line 4).  

Regarding claim 14 (dependent on claim 10), Eickmann discloses the flight control computer further configured to receive signals corresponding to one or more of position, attitude, and motion of the aircraft and control fluid flow from the variable displacement pumps accordingly to achieve a desired position, attitude and motion of the aircraft.  Column 34, lines 26-33 disclose “The hydraulic motors with the propellers are mounted within the shrouds and each produce an air jet.  These jets may be oriented with the air of the shrouds in all directions, in particular, forwardly, backwardly or downwardly, so that the vehicle may move up vertically, touch down vertically, move forward or backward, or brake its movement in the air”

Claims 23-26 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,856,732 to Eickmann.

Regarding claims 23 (dependent on claim 1), 24 (dependent on claim 23), 25 (dependent on claim 1), 26 (dependent on claim 25), Eickmann does not disclose the fluid being a compressible fluid, the compressible fluid being air, or the fluid being an incompressible fluid, the incompressible fluid being one of hydraulic oil, water, fuel, antifreeze, and a combination thereof.  However, the examiner takes official notice that the use of air, hydraulic oil, water, fuel, antifreeze, or a combination thereof as a hydraulic fluid is notoriously well-known in the art, and that it would have been obvious to a person having ordinary skill in the art to use these fluids as know types of hydraulic fluids to operate the hydraulic system of Eickmann.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642